DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
Claims 1-2, 5, 22-25, 53, 73-76, 79-80, 82-84 are pending.
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-2, 5, 22-25, drawn to  a method of generating a multipotent cardiovascular progenitor cell, the method comprising: (1) overexpressing one or more proteins selected from the group consisting of Id1 (Inhibitor of DNA binding 1, HLH protein), Id2 (Inhibitor of DNA Binding 2, HLH Protein), Id3 (Inhibitor of DNA Binding 3, HLH Protein), Id4 (Inhibitor of DNA Binding 4, HLH Protein), Evx1 (Even-Skipped Homeobox 1), and Grrp1 (glycine/arginine rich protein 1) in a stem cell, thereby generating a multipotent cardiovascular progenitor cell; or (11) inhibiting the expression or activity of one or both of Foxa2 (Forkhead Box A2) and Tef3 (Transcription Factor 3) in a stem cell, thereby generating a multipotent cardiovascular progenitor cell.
Group II, claim(s) 53, drawn to a method of screening for an agent that promotes multipotent cardiovascular progenitor cell formation, the method comprising contacting a cell with a test agent; determining that (1). — the cell has an increased expression or activity of Id1; (2). the cell has an increased expression or activity of Id2, Id3, or Id4; (3). the cell has an increased expression or activity of Evxl, Grrp1, or Mesp1; or (4). the cell has a decreased expression or activity of Foxa2 or Tcf3; identifying the test agent as an agent that promotes multipotent cardiovascular progenitor cell formation.
Group III, claim(s) 73-76, 79-80, 82-84, drawn to a method of promoting cardiac regeneration in a subject in need thereof, the method comprising generating a plurality of multipotent cardiovascular progenitor cells from a plurality of stem cells; and delivering the plurality of multipotent cardiovascular progenitor cells to the subject.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons: 
Groups l-III lack unity of invention because the invention of these groups requires the technical feature of the generation of multipotent cardiovascular progenitor cells by overexpressing Id1. Cunningham (Genes and Development, 31(13): 1325-1338, 2017, (IDS)) describes i) that Id genes are essential for early heart formation, ii) that in particular Id1 is sufficient to direct Kdr+ cardiogenic mesoderm formation in mESCs and hESCs (overexpression of Id1 in mMESCs/hESCs using lentiviral transfection), iii) that ld1 promotes cardiogenic mesoderm differentiation by inhibiting Tcf8 and Foxad2, iv) that consistent with this finding knockdown of Tcf3/Foxa2 derepressed cardiogenic mesoderm gene expression and v) in general that Id proteins promote cardiogenic mesoderm formation in vivo, wherein this experiment is restricted to Xid2 (Xenopus homologue to mammalian Id1). In fact the experimental results provided in Cunningham correspond apparently 100% to the experimental results provided in the present application. Cunningham concludes that it has been shown that simple overexpression of Id1 in hESCs or hiPSCs was sufficient to generate large amounts, i.e. more than 108 cells per batch of cryopreservable and bona fide CMP with remarkable abilities to spontaneously differentiate into beating cardiomyocytes. Such cells could be used for in vitro studies of cardiomyocyte physiology. Thus, the technical feature by the method according to claim 1 linking the inventions is not novel and does not provide contribution over the prior art. As such unity of the invention is lacking and the inventions are deemed to be separate.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Magdalene K. Sgagias whose telephone number is (571)272-3305. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras, Jr. can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Magdalene K. Sgagias,
Art Unit 1632

/ANOOP K SINGH/Primary Examiner, Art Unit 1632